Citation Nr: 0113192	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-17 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
bilateral inguinal hernias currently evaluated 10 percent 
disabling.

2.  Entitlement to an increased evaluation for chronic 
sinusitis currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for anxiety 
disorder, currently evaluated 50 percent disabling.

4.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated 10 percent disabling.

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from June 1975 
to October 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  That rating decision denied increased ratings 
for postoperative bilateral inguinal hernias, currently 
evaluated 10 percent disabling and chronic sinusitis, also 
currently evaluated 10 percent disabling.  The RO increased 
the evaluation for anxiety disorder from 30 to 50 percent 
disabling, and tinnitus from noncompensable to 10 percent 
disabling.  The veteran disagrees with the level of 
disability assigned.  Finally, the RO denied entitlement to a 
total rating on the basis of individual unemployability due 
to service-connected disabilities (TDIU).  The issue of an 
increased rating for an anxiety disorder as well as the issue 
of entitlement to TDIU will be discussed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for 
increased ratings for tinnitus bilateral inguinal hernia and 
sinusitis.

2.  The veteran tinnitus is recurrent.

3.  No appreciable disabling manifestations are shown for the 
left postoperative inguinal hernia and the right 
postoperative inguinal hernia currently readily reducible and 
well supported; the right inguinal hernia has not recurred 
since repair in 1998.

4.  Medication is required for chronic sinusitis, there are 
several nonincapacitating episodes annually and no report of 
incapacitating episodes of sinusitis.


CONCLUSIONS OF LAW

The criteria for an increased evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. § 1155 
(West 1991);  38 C.F.R. Part 4, including § 4.7, 4.87 and 
Diagnostic Code 6260 (2000).

2.  The criteria for an increased evaluation in excess of 10 
percent for postoperative bilateral inguinal hernias have not 
been met.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. Part 4, 
including §§ 4.7, 4.114 and Diagnostic Code 7338 (2000).

3.  The criteria for an increased evaluation in excess of 10 
percent for chronic sinusitis have not been met.  38 U.S.C.A. 
§ 1155 (West 1991);  38 C.F.R. Part 4, including § 4.7, 4.97 
and Diagnostic Code 6514 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, a concept that had little if 
any practical effect in the increased rating context under 
prior law, the Board determines that no prejudice will result 
to the veteran by the Board's consideration of this matter.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  The 
development provision of this law are more significant to the 
matter at issue.  However, it appears that all relevant 
evidence has been obtained including the recent submission 
from the veteran's attorney.

The Board finds that VA, with regard to the claims for 
increase decided herein, has met its duty to notify and 
assist in the veteran's case.  The Board has obtained records 
identified by the veteran as potentially relevant to these 
claims and the RO has provided the veteran with a VA 
examination in November 1999 in relation to this claim.  
Additionally, the March 2000 rating decision on appeal and 
the June 2000 statement of the case informed the veteran of 
the evidence needed for higher evaluations.  Accordingly, the 
Board finds that all facts have been developed to the extent 
possible.

The Board notes that in an October 2000 VA outpatient 
treatment record, the veteran indicated that he was in 
receipt of disability benefits from the Social Security 
Administration.  The RO has not obtained these records and as 
such they were not considered in this evaluation.  However, 
as the veteran is currently in receipt of the maximum 
possible evaluation for his service-connected tinnitus, these 
records could not show entitlement to any greater benefit 
than he is currently receiving for his tinnitus.  Further, 
the reference to the SSA disability was in connection with a 
psychiatric evaluation.  As such, the Board may proceed to 
review of the stated increase rating issues without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Finally, the Board notes that additional evidence was 
received at the Board without a waiver of initial 
consideration by the RO.  The Board has reviewed the 
additional evidence, which consists of VA outpatient 
treatment for the veteran's psychiatric disorder, and finds 
that it is not pertinent to the claims for increase being 
considered at this time.  Nor is there any indication of 
additional treatment records which have not been obtained and 
which may be relevant to this issue.  As such, the Board may 
proceed to a disposition as indicated without referral to the 
RO preparation of a supplemental statement of the case.  See 
38 C.F.R. § 20.1304(c) (2000) (referral to the agency of 
original jurisdiction is required only for additional 
evidence received that is "pertinent" or where the benefit 
sought may be allowed on appeal without such referral).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part or system in self support of the 
individual.  38 C.F.R. § 4.10 (2000).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2000).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for the higher 
rating.  38 C.F.R. § 4.7 (2000).

The veteran was originally service-connected for tinnitus in 
a December 1992 rating decision based in part on the 
veteran's complaints on recent VA examination of bilateral 
tinnitus for the past 3-4 years, occurring once a week and 
lasting approximately 5 minutes each occurrence.  

On VA examination in August 1997, the veteran complained of 
periodic bilateral tinnitus.  He stated that it started about 
5 years ago, and was gradual in onset.  He described the 
sound like a high whistle.  This occurred about twice a week 
and lasted 5-10 minutes each time.

In a VA ear diseases examination, the veteran indicated that 
he first noticed tinnitus in approximately 1990, and it had 
been currently worsening.  He described this as a whistling 
hollow sound that was intermittent.  He also stated that 
approximately a year ago, in 1998, he began having problems 
with vertigo and balance.  He stated that the vertigo seemed 
to be exacerbated at times when his ears were ringing most 
loudly.  The examiner noted that the veteran's increased 
tinnitus and humming sounds in the ears prior to his vertigo 
was suggestive of Meniere's disease.  He stated that he would 
get attacks on a weekly basis and that tinnitus preceded the 
attack and would last for an hour or so.  The examiner 
attributed the veteran's tinnitus to a combination of 
bilateral high frequency sensorineural hearing loss, noise 
induced, and mild low frequency hearing loss of the left ear, 
possibly secondary to Meniere's disease.

The veteran's tinnitus is currently rated under Diagnostic 
Code 6260 for recurrent tinnitus as 10 percent disabling.  
Historically, the Board notes that the diagnostic code for 
tinnitus was changed effective June 10, 1999, prior to 
receipt of the veteran's claim for an increased rating.  
Prior to the change, a compensable evaluation for tinnitus 
was available for tinnitus that was described as "persistent 
as a symptom of head injury, concussion, or acoustic trauma" 
rather than simply "recurrent."  Compare 38 C.F.R.§ 4.87, 
Diagnostic Code 6260 (1998), with 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1999).  As the change in regulations 
did not occur during the pendency of this appeal, the Board 
need only consider the current version of Diagnostic Code 
6260 now in effect.  VAOGCPREC 11-97; Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); See also Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).

Based on the medical evidence from the most recent VA 
examination, the Board finds that the veteran's tinnitus, 
which occurs on a weekly basis, is accurately described as 
"recurrent" within the meaning of the current Diagnostic 
Code 6260 and a 10 percent evaluation contemplated for that 
level of tinnitus is appropriate.  This is the highest level 
of compensation for the veteran's service-connected tinnitus.  
The Board notes that the veteran is also diagnosed with 
Meniere's disease and that tinnitus is contemplated as a 
symptom of that disability under Diagnostic Code 6205.  
Although evaluation under that diagnostic code provides for 
higher evaluations than he is currently receiving, the 
veteran is only service-connected for tinnitus, and not 
Meniere's disease.  The medical evidence shows that the 
veteran first began to manifest symptoms of Meniere's 
disease, to include other symptoms such as problems with 
vertigo and balance, in 1998 as reported on his most recent 
VA examination.  The examiner in that examination clearly 
attributed the veteran's tinnitus to a combination of two 
causes; (1) acoustic trauma, and (2) possibly Meniere's 
disease.  Although the veteran's tinnitus may have multiple 
causes, he is only service connected for the tinnitus and not 
all potential disorders to which tinnitus may be a symptom.  
In this regard, the Board notes that the onset of the 
veteran's Meniere's disease is indicated in the medical 
records as 1998, well after his active service.  As he is 
currently receiving the highest possible evaluation under the 
Schedule for tinnitus as his only service-connected 
disability involving the ears, an increased rating for 
tinnitus is not warranted.  38 C.F.R. § 4.14.  Because the 
evidence for and against a higher evaluation is not evenly 
balanced, the rule affording the veteran the benefit of the 
doubt does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Regarding bilateral inguinal hernia, nor hernia was reported 
on the 1992 VA examination and pain complaints were directed 
to the right side on reexamination in 1997.  The examiner in 
1997 noted the left side was nonsymptomatic but that there 
was evidence of a stretched right inguinal ring and mild pain 
in the area of the right hernia repair.  VA repaired a right 
inguinal hernia in mid 1998 with no recurrence noted during 
postoperative follow-up.  On a VA examination in 1999 he 
complained of pain in the right lower abdomen that the 
examiner described as mild and located in the area superior 
to a well healed scar.  The examiner said there was no 
recurrent inguinal hernia.  The diagnosis was status post 
inguinal hernia repair, no recurrent inguinal hernias on 
examination.

Hernia, inguinal that is large, postoperative, recurrent, not 
well supported under ordinary conditions and not readily 
reducible, when considered inoperable may be rated 60 
percent.  Small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible may be rated 30 percent.  Postoperative recurrent, 
readily reducible and well supported by truss or belt shall 
be rated 10 percent.  Not operated, but remediable or small, 
reducible, or without true hernia protrusion shall be rated 0 
percent.  38 C.F.R. § 4.114, Diagnostic Code 7338.  The 
rating scheme also provides for adding 10 percent for 
bilateral involvement, provided the second hernia is 
compensable. This means that the more severely disabling 
hernia is to be evaluated, and 10 percent, only, added for 
the second hernia, if the latter is of compensable degree.  
The record shows clearly that the left postoperative inguinal 
hernia is not compensable.  The right ingiunal hernia has not 
been recurrent since a second surgery in 1998 and the veteran 
does not report need of a truss or belt.  The Board believes 
that this evidence preponderates against an increased rating 
at this time.

Regarding chronic sinusitis, VA examination in 1992 found the 
veteran complaining of recurrent sinus symptoms.  The 
examiner found sinus tenderness and there was x-ray evidence 
of right maxillary sinusitis.  In late 1996 he was seen for 
sinus congestion and noted he took medication and a x-ray was 
read as showing negative sinuses and somewhat congested 
turbinates.  A VA examiner in 1997 found sinusitis in 
remission with x-rays read as negative for sinusitis.  The 
veteran reported to the VA examiner in 1999 that he needed 
medication three or four times a year for up to a week or 
more.  He recalled no periods of incapacitation.  The 
examiner noted the nose was plugged about 80 percent 
bilaterally and that both inferior middle turbinates were 
enlarged.  Regarding sinusitis, the examiner said that the 
veteran had very mild maxillary tenderness, no purulent 
discharge and no crusting.  The diagnoses included allergic 
rhinitis and chronic sinus disease that ordinarily involved 
and originated in the nose and sinuses.
The x-ray impression was of a normal sinus series.  

The current rating scheme for various forms of chronic 
sinusitis provide when the sinusitis follows radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries, then a 50 percent evaluation is assigned. When 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) of 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting, then a 30 percent 
evaluation is assigned.  When there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or: three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting, then a 10 percent evaluation is 
assigned. Note: An incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  
38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.  The veteran 
presentation more nearly approximates the 10 percent rating.  
He has an occasional need of medication but he does not 
report incapacitating episodes.  Accepting his recollected 
need for medication several times a year as evidence of 
nonincapacitating episodes, the Board finds that overall his 
manifestations adequately compensated with the current 
evaluation.  The Board cannot overlook that he has allergic 
rhinitis which is not service-connected.   



ORDER

An increased evaluation for tinnitus is denied.

An increased evaluation for postoperative bilateral inguinal 
hernia is denied.

An increased evaluation for chronic sinusitis is denied.


REMAND

In September 2000, the veteran was notified by the RO that 
his claims file was being forwarded to the Board for 
appellate review.  In October 2000, November 2000, and April 
2001, additional medical evidence was received at the Board.  
A waiver was received only with regard to the evidence 
submitted in November 2000.  The evidence submitted consists 
primarily of records of psychiatric treatment from the VA 
Medical Center in Las Vegas, Nevada.  Since no waiver of 
consideration of all of the additional evidence has been 
received, this evidence which may be pertinent the claims for 
increased ratings for an anxiety disorder and TDIU must be 
referred to the RO for review and preparation of a 
Supplemental Statement of the Case.  See 38 C.F.R. 
§ 20.1304(c) (2000).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The above referenced records 
submitted by the veteran to the Board identify ongoing 
treatment for an anxiety disorder at the VA Medical Center in 
Las Vegas.  Inasmuch as the VA is on notice of the existence 
of additional evidence, which is potentially relevant to 
these issues, such evidence should be obtained prior to any 
further appellate review in this case. 

Further, in an October 2000 outpatient treatment record, the 
veteran indicated that he was in receipt of disability 
benefits from the Social Security Administration.  These 
records have not been associated with the claims file.  The 
United States Court of Veterans Appeals (Court) has held on 
many occasions that in the case of TDIU claims VA must obtain 
Social Security Administration decisions and records which 
may have a bearing on the veteran's claim.   

The Board further finds in reviewing the report of the 
November 1999 VA psychiatric examination, that the report 
appears to be incomplete.  Although the examiner identified 
the medical history, subjective complaints and objective 
findings, there was no diagnosis rendered.  Further, the 
report identifies symptoms such as chronic fatigue and 
violent dreams of killing people which may or may not be 
symptoms of his service-connected disability.  In this 
regard, the Board notes that recently submitted psychiatric 
treatment reports show multiple diagnoses, including 
schizoaffective disorder, generalized anxiety, and PTSD.  As 
such, the medical evidence does not clearly indicate the 
extent of impairment attributable to the veteran's service-
connected anxiety disorder, and is insufficient for 
evaluation purposes.  See Waddell v. Brown, 5 Vet. App. 454 
(1993) (there may be a breach in the duty to assist when 
there are variously diagnosed psychiatric disorders, but none 
of the examinations fully described the degree of disability 
attributable to each psychiatric disorder).  Thus, the Board 
finds that the veteran should undergo a comprehensive VA 
psychiatric evaluation to obtain further medical information.  
The Board notes that if it is medically determined that the 
impairment attributable to nonservice-connected and service-
connected conditions cannot be distinguished, the benefit-of-
the-doubt doctrine requires that all such impairment be 
attributed to the service- connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998). 

With regard to the TDIU claim, this issue is, in part, 
intertwined with the level of disability assigned to anxiety 
disorder, which will be readjudicated following completion of 
further development required by this remand.  The TDIU claim 
must be fully developed as discussed in Friscia v. Brown, 
7 Vet. App. 294, 297 (1994) and Vettese v. Brown, 7 Vet. 
App. 31, 35 (1994).  To further assist the veteran, a social 
and industrial survey should be conducted to assist in 
determining the employability of the veteran. 

Accordingly, this case is REMANDED for the following:

1.  The RO should insure that all 
communications with the appellant 
necessary to the development required by 
this remand are accomplished in 
accordance with the provisions for 
claimant contacts in effect and as 
requested in the veteran's representation 
agreement that, if necessary, should be 
clarified with the veteran's attorney.

2.  The RO should, with the assistance of 
the veteran, obtain a list containing the 
dates and places of all private and VA 
medical and/or hospital treatment related 
to his anxiety disorder which have not 
already been associated with the record. 

3.  The RO should obtain from the veteran 
a properly executed authorization for the 
release of private medical records, if 
any, which should then be obtained and 
associated with the claims file.  The RO 
should obtain copies of all relevant VA 
records.  Specifically with regard to the 
results of the November 1999 VA mental 
disorders examination, the RO should 
ensure that the report in the claims file 
is the complete report of the veteran's 
examination.

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim

5.  The veteran should be afforded another 
VA psychiatric examination to determine 
the extent of his service-connected 
psychiatric disability. The claims folder, 
to specifically include a copy of the 
psychiatric rating criteria should be made 
available to the examiner for review prior 
to the examination.  The examiner should 
review the pertinent history of the 
veteran's service-connected anxiety 
disorder.  The examination report should 
include a detailed account of all 
manifestations of psychiatric pathology 
found to be present.  If there are 
different psychiatric disorders, the 
examiner must reconcile the diagnoses to 
the extent possible.  It is essential that 
the examiner specify which symptoms are 
associated with the service-connected 
anxiety disorder.  If certain symptoms 
cannot be disassociated from one disorder 
to another, it should be specified.  If 
the veteran is found to be suffering from 
a psychiatric disorder(s) in addition to 
his anxiety disorder, the examiner must 
render an opinion as to whether or not the 
additional psychiatric disorder(s) was 
caused by or is part of the service-
connected disorder.  If there is no 
association between the existing 
psychiatric disorders, the examiner must 
indicate so, and should separate the 
symptoms associated with each disorder.  
The examiner must assign a numerical code 
under the Global Assessment of Functioning 
Scale (GAF) and must provide a definition 
of the score assigned.  The psychiatrist 
should also express an opinion as to the 
extent of the social and industrial 
limitations imposed by the service-
connected psychiatric pathology.  All 
necessary special studies or tests 
including psychological testing are to be 
accomplished.  The diagnosis should be in 
accordance with the DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4TH ed. 1994). The entire claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner.

6.  The RO should schedule the veteran for 
a social and industrial survey to assist 
VA in evaluating the veteran's current 
social and industrial impairment, and in 
assessing his potential for improved 
social functioning and employment. The 
social worker should completely explain 
the conclusions reached in the report, and 
the report is to be added to the veteran's 
claims file.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

8.  The RO should readjudicate the issues 
of entitlement to an increased rating for 
an anxiety disorder and for TDIU.  The RO 
should make a determination regarding 
marginal employment, if applicable.  

9.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

10.  The RO and the veteran are advised 
that the Board is obligated by the law to 
ensure that the RO complies with its 
directives, as well as those of the United 
States Court of Appeals for Veterans 
Claims.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  Where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The Board intimates no opinion 
as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 



